Citation Nr: 0419266	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  92-03 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia from August 15, 1991, to January 29, 2003.  

2.  Entitlement to a rating in excess of 70 percent for 
schizophrenia since January 30, 2003.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1974 to February 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that rating decision the RO, in pertinent part, 
granted an increased rating, from 30 percent to 50 percent 
for the veteran's service-connected schizophrenia, effective 
August 15, 1991.  The veteran's disagreement with that 
decision led to this appeal.  In June 1992, the veteran 
testified before a hearing officer at a hearing held at the 
RO.  In November 1998, the Board remanded the claim to the RO 
for additional development.  In June 2003, while the claim 
was in remand status, the RO increased the rating for the 
veteran's schizophrenia to 70 percent effective January 30, 
2003.  The veteran continued his appeal, and the case is now 
before the Board for further appellate consideration.  

In its June 2003 rating decision, the RO continued a 10 
percent rating for the veteran's service-connected tinnitus, 
continued a 10 percent rating for the veteran's service-
connected bilateral hearing loss, continued a 10 percent 
rating for the veteran's service-connected right ear adhesive 
otitis and continued a noncompensable rating for the 
veteran's service connected acne vulgaris on the facial area.  
In addition, the RO determined that eligibility for 
individual unemployability benefits on a schedular basis 
could not be established prior to January 30, 2003.  The RO 
sent the veteran a copy of the rating decision and notice of 
his appellate rights along with a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, for the veteran's use if he wanted to apply 
for those benefits.  There is no indication that the veteran 
has disagreed with the denial of the increased rating claims 
other than schizophrenia, and only that matter is currently 
before the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claims and notified him of what 
evidence he should provide and what evidence VA would obtain; 
in addition, the RO provided VA examinations to assist in 
substantiating the claims.  

2.  Throughout the whole appeal period the veteran's service-
connected schizophrenia has been manifested primarily by 
paranoia, persistent visual and auditory hallucinations, 
sleep difficulties, problems in concentration, and 
intermittent suicidal ideation and attempts; the veteran's 
schizophrenia interferes with, but does not completely 
preclude, his employment; his disability is severe.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for schizophrenia 
have been met for the period from August 15, 1991, to January 
29, 2003.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9204 (as in effect 
prior to November 7, 1996); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130 Diagnostic Code 9204 (2003).  

2.  Neither before nor from January 30, 2003, have the 
criteria been met for a rating in excess of 70 percent rating 
for the veteran's schizophrenia.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9204 (as in effect prior to November 7, 1996); 38 C.F.R. 
§§ 3.159, 4.130, Diagnostic Code 9204 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in its March 1992 statement of the case, the RO 
notified the veteran of the regulations concerning increased 
rating claims and of the rating formula for mental disorders 
then in effect.  In addition, in a June 1997 supplemental 
statement of the case, the RO provided the rating criteria 
for mental disabilities that became effective November 7, 
1996.  Further, in a letter dated in December 1998, the RO 
notified the veteran that he should provide the complete 
names, addresses and dates of treatment for all VA or private 
health care providers from which he had received treatment 
for his schizophrenia.  The RO requested that the veteran 
furnish any and all medical evidence related to his 
schizophrenia since June 1989, including information from 
Barnert Hospital.  In addition, in a letter dated in May 
2001, the RO told the veteran about the passage of the VCAA 
and explained that if he provided release authorization and 
identifying information, VA would obtain such things as 
medical records, employment records or records from other 
Federal agencies for him, but that submission of such records 
was ultimately his responsibility.  The RO notified the 
veteran that if there was other evidence he wanted VA to 
consider, he should provide identifying information and 
release authorization and VA would make reasonable efforts to 
try to get it, but the RO told the veteran that he could help 
with his claim by getting the evidence and sending it to VA.  

Again, in a letter dated in August 2003, the RO told the 
veteran that to establish entitlement to an increased 
evaluation for his service-connected schizophrenia, the 
evidence must show that his condition had gotten worse.  The 
RO notified the veteran that VA was responsible for getting 
relevant records from any Federal agency and that on his 
behalf VA would make reasonable efforts to get relevant 
records, including medical records, not held by a Federal 
agency.  The RO told the veteran that he must provide enough 
information and release authorization so that VA could 
request the records, but that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  In 
addition, the RO told the veteran to submit or identify any 
evidence he had showing that his condition had increased in 
severity.  

The Board finds that the correspondence outlined above 
satisfies VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and tell the 
veteran what evidence he should provide and what evidence VA 
would obtain as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that in a decision dated in January 2004 the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In Pelegrini 
the Court also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran has been well informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain.  In addition, in the August 2003 letter the RO 
explicitly told the veteran to submit any evidence he had 
showing that his condition had increased in severity.  That 
notice is, in the judgment of the Board, tantamount to 
advising the veteran to submit everything he has pertaining 
to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of Pelegrini in 
that the RO's initial decision pertaining to the veteran's 
claim was in October 1991, which was long before the veteran 
was sent the letter telling him what evidence he should 
submit and what evidence VA would obtain.  While the Court in 
Pelegrini did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the agency of original 
jurisdiction (AOJ) provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004) (there is 
no implicit exemption for notice requirements contained in 38 
U.S.C. § 5103(a) from general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall "take 
due account of the rule of prejudicial error").  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claim was readjudicated, and an additional 
supplemental statement of the case was provided to the 
veteran in February 2004.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The RO obtained the veteran's treatment records from the VA 
New Jersey Health Care System as well as his VA vocational 
rehabilitation records.  The veteran did not respond to 
requests concerning private health care records nor has he 
submitted any such records.  VA has provided the veteran with 
psychiatric examinations, and he provided testimony before a 
hearing officer at the RO.  The veteran has not identified 
any other information or evidence related to his increased 
rating claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data has been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  

Background

Service medical records show that the veteran was described 
as healthy and doing well in his military duties until a few 
days prior to hospital admission in October 1975.  At that 
time the veteran claimed he was attacked by "little green 
Devils with pitchforks" and reported he saw them both during 
the day and at night, with most of the episodes just prior to 
falling asleep.  He also stated that he would hear voices 
laughing and calling his name.  He reported that after a 
significant period of time he became apprehensive and 
agitated over the occurrence of these spells and began losing 
sleep secondary to fears of being taken over by the Devils.  
He remained hospitalized from October 1975 to December 1975, 
and treatment with medication attenuated the psychological 
symptomatology somewhat.  The final diagnoses included acute 
schizophrenic episode, severe, improved, manifested by the 
acute onset of auditory and visual hallucinations, associated 
with confusion, perplexity, emotional turmoil, dream-like 
dissociation, excitement, depression, fear and moderate 
impaired interpersonal relationships.  In December 1975, a 
medical board found the veteran unfit for further service.  
In a March 1976 rating decision, the RO granted service 
connection for schizophrenic reaction, severe, competent, and 
assigned a 30 percent rating from the day following the 
veteran's separation from service in February 1976.  The RO 
continued the 30 percent rating in decisions dated in 1978, 
1981 and 1984.

In February 1990, the veteran filed an increased rating 
claim, which the RO denied in an April 1990 rating decision.  
In a May 1990 letter to the veteran, the RO provided the 
appellate rights and stated that because the veteran failed 
to report for his scheduled VA examination, no increase could 
be assigned.  In a letter received at the RO in August 1991 
the veteran stated that he wanted to appeal the disability 
rating for his nervous condition based on evidence available 
in May 1990.  He stated that the letter from the RO dated in 
May 1990 had not arrived until several months after May 1990, 
noting the spelling of his surname was incorrect as was the 
zip code used in the address.  The veteran also stated that 
he had not received any letter requesting his appearance for 
a VA examination.  On review of the record, the Board notes 
that the veteran's surname was misspelled on a VA Form 21-
2507, Request for Physical Examination, dated in mid-March 
1990.  

The RO regarded the veteran's August 1991 letter as an 
increased rating claim.  In a subsequent rating decision 
dated in October 1991, the RO awarded an increased rating 
from 30 percent to 50 percent for the veteran's schizophrenia 
effective in August 1991.  In addition, during the course of 
the appeal, the RO awarded an increase from 50 percent to 70 
percent for the veteran's schizophrenia effective January 30, 
2003, and the veteran has continued his appeal.  The Board 
will therefore address the veteran's claim in two parts, as 
to entitlement to a rating in excess of 50 percent for 
schizophrenia prior to January 30, 2003, and entitlement to a 
rating in excess of 70 percent for schizophrenia since that 
date.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2003).  

Review of VA appointment sheets shows that although the 
veteran sought VA treatment for his service-connected hearing 
loss and otitis from the late 1980s through the 1990s, he did 
not receive treatment at a VA mental health clinic during 
that period.  A New Jersey Job Service Representative 
referred the veteran for a VA psychology service consultation 
for purposes of vocational assessment and counseling in April 
1991.  At that time, the VA psychologist administered a 
series of psychological tests, including MMPI-2, the 
Minnesota Multiphasic Personality Inventory.  The 
psychologist stated that the veteran's performance on the 
MMPI-2 straddled between a paranoid thought disorder versus 
an impulsive paranoid personality disorder, depending on the 
extent of emotional stress he experienced.  In October 1991, 
the psychologist said that at the time of testing in April 
1991 and since then the veteran impressed as an impulsive, 
alienated individual, feeling misunderstood and consequently 
unfairly treated, with persecutory ideation quite likely.  He 
described the veteran as having confused, deviant thinking 
with problems in concentration, memory and attention.  The 
veteran was depressed and anxious with suicidal ideation, 
along with a profound sense of loss of bodily health, if not 
fear of death itself.  The psychologist said the veteran's 
level of anxiety was associated with tension, somatic 
problems, sleep difficulties, poor concentration and worries 
in general.  He noted that the veteran experienced social 
discomfort and feelings of inferiority when surrounded by 
strangers and preferred to be by himself.  The psychologist 
said that despite the veteran's currently limited coping 
resources, his test scores suggested he might be a good 
candidate for counseling and/or psychotherapy during the 
course of training.  The psychologist stated that with regard 
to vocational goals, he suspected it would be realistic for 
the veteran to consider electronics technology.  

In a VA counseling record dated in August 1991, the counselor 
noted that the veteran was presently unemployed and had not 
worked since November 1990 when he worked for three months as 
a chemical operator.  Further counseling was suspended 
pending surgery for the veteran's service-connected ear 
disability.  In October 1991, the counselor said that the 
veteran's service-connected psychiatric and hearing disorders 
combined appeared to be causing an impairment of 
employability for the veteran.  He noted that based on the 
service-connected psychiatric condition, the veteran had a 
prior history of poor adjustment and training, difficulty in 
holding and maintaining employment and he therefore believed 
that the service-connected condition warranted a serious 
employment handicap condition.  He said that the veteran's 
feasibility of achievement of vocational goal was at that 
time questionable.  The veteran agreed to participate in a 
diagnostic evaluation for the purpose of establishing 
feasibility of a program goal.  

At a VA psychiatric examination in October 1991, the veteran 
said he did not go regularly to the VA mental health clinic 
because he was afraid they would lock him up.  He said he did 
not receive psychotropic medications and would not take them 
because they made him worse.  He said his last psychiatric 
hospitalization was in 1989, and he insisted that the staff 
assaulted him during that hospital stay.  At the examination, 
the veteran said that he heard voices and was convinced that 
he was in danger of harm by enemies who wanted to hurt him 
and made up lies about him.  He complained of constant fear 
and depression accompanied by an inability to concentrate.  
He avoided social contacts and said he could not trust 
anyone.  On mental status examination the veteran was alert 
and oriented.  The psychiatrist noted that the veteran was 
tense, angry, sullen and depressed.  The veteran's affect was 
flat, and his mood was significantly depressed.  The 
psychiatrist said that a paranoid persecutory thought and 
perceptual disorder was evident.  He also noted ideas of 
reference and said that the veteran's memory and 
concentration were impaired.  The diagnosis was 
schizophrenia, active, severe.  The psychiatrist said the 
veteran's prognosis was poor.  

VA counseling records show that as of January 1992, the 
veteran had completed a diagnostic vocational evaluation and 
was said to appear feasible for vocational rehabilitation 
services.  The program goal was to obtain and sustain 
employment in the area of Boiler Operator.  The program 
objectives were to complete courses over an approximately 16-
month period to prepare for a Blue Seal/Black Seal License 
and to obtain VA treatment for his service-connected 
conditions.  

At the RO hearing in June 1992, the veteran testified that he 
attended classes daily and was scheduled to finish his course 
for boiler operation and station engineers later that month 
so that he could take license tests.  The veteran testified 
that his current symptoms were that when he was trying to 
sleep, he saw things and was unable to sleep.  He said he had 
to stay up and keep his mind occupied and went out for a 
walk.  He said this happened three to four times a week on 
the average.  He testified that he had not been under 
treatment for the past several years.  He that this was 
because he did not want to be locked up again in treatment 
and be eaten like an animal or get thrown to the floor.  He 
said that during a past hospitalization he had been thrown 
into a corner, had been put in leather straps and felt he was 
dying of thirst.  He testified that he was not an animal and 
did not want to be treated like that.  He testified that he 
had been treated badly at two different hospitals.  The 
veteran testified that when he saw things, they were of a 
devilish type with horns and goatee.  He said he did not 
think it was nightmares, because they could pop up at any 
time.  He testified that he did not have that problem at the 
hearing.  He also testified that other than going to classes 
he walked and went to the library.  He also testified that he 
had perhaps a couple of close friends or acquaintances.  

At a VA psychiatric examination in May 1993, the veteran 
stated that he continued to experience severe mental 
distress.  He reported he heard voices that threatened and 
demeaned him.  The veteran said the voices made fun of him 
because he could not get a job.  The veteran said he was 
afraid that he would be beaten up and said the voice said 
lies about him.  The veteran said he was very angry and 
despondent about his inability to function and claimed he was 
the victim of enemies who wanted to get rid of him.  He said 
he avoided social interactions, stayed home, trusted no one 
and never let his guard down.  He said he sometimes went out 
and walked by himself or went to the library and tried to 
read the paper.  He said he needed medications, but was 
afraid to go for help because he would be beaten and locked 
up.  The veteran said he had not been able to work at all 
since January 1988.  He said he could not concentrate and 
could not think because of the voices.  The psychiatrist said 
that the veteran described symptoms of persistent depression, 
anger and stress intolerance.  The veteran believed he was 
the victim of a conspiracy to interfere with him and cause 
him injury.  The psychiatrist said that the veteran was 
subject to auditory and visual hallucinations.  The veteran 
said he saw green and red demons that were not human and must 
be the devil.  He said the demons laughed at him and scared 
him.  The veteran said the demons plagued him in his sleep 
and that he got up and went outside at night.  

The psychiatrist said that his objective findings were that 
the veteran's movements were slow and his response time was 
prolonged.  The psychiatrist said the veteran appeared to be 
responding at times to internal stimuli, which caused lapses 
of concentration.  At times the veteran startled when spoken 
to.  The psychiatrist noted that the veteran was tense, 
sullen, suspicious and hostile.  He affect was flat and 
constricted, and his mood was significantly depressed.  The 
psychiatrist said a paranoid persecutory thought disorder was 
evident, and there were ideas of reference.  Memory and 
concentration were impaired, and insight was absent while 
judgment was compromised under stress.  The impression was 
schizophrenia, chronic, undifferentiated type, active, 
severe.  

At a November 1993 hearing pertaining to a proposal by the RO 
to find the veteran incompetent to handle VA funds, the 
veteran testified that he had worked for a few months in 1992 
as a boiler operator but was terminated because of a problem 
with his job application.  He also testified that he had 
started working again in August 1993 at a school doing 
building maintenance and cleaning.  He testified that he had 
worked continuously since August but had his arm in a sling 
at the hearing because he had been injured on the job that 
morning.  

At a VA psychiatric examination in April 1997 the veteran 
stated that he had worked at five jobs, including his current 
one, since his last evaluation in 1993.  He staid that he had 
worked for one year as a building custodian and then as a gas 
station attendant for three months in 1994.  He said he then 
went to school for ten months studying automotive technology 
in 1994 and 1995.  He then worked as a tire mechanic until 
February 1996 and worked as a boiler operator until June 
1996.  At the time of the examination he was employed 30 
hours a week as an attendant at a service station where he 
had worked since October 1996.  

At the April 1997 examination, the veteran stated that he had 
had frequent conflicts on the job and in previous jobs with 
supervisors and co-workers.  He said he also had 
confrontations with customers.  He said he felt that he was 
the object of discrimination and hostility and felt he must 
defend himself.  The veteran said he avoided social 
interaction due to feelings of mistrust and fears of 
manipulation and interference.  He said he had one friend he 
saw occasionally but avoided all others and was distant from 
his parents and his brothers within the household.  

At the examination, the veteran admitted to self-destructive 
thoughts and that he had attempted to overdose on 
prescription medications a year earlier.  He denied current 
intent because of his religion.  He stated that he currently 
experienced voices, which were mocking and critical of him 
and said his sleep was impaired by the voices.  He said he 
had periods of insomnia during which his mind raced.  He said 
he attempted to read, but claimed he had trouble 
concentrating.  He also said he avoided television because he 
felt the images were talking to him personally.  

The psychiatrist noted that the veteran was tense and 
irritable and that he was at times suspicious, and his 
responses were vague and evasive.  The veteran's affect was 
constricted, his mood was depressed and he denied suicidal 
intent.  The psychiatrist said the veteran expressed paranoid 
persecutory ideation.  He memory and concentration were 
intact with no cognitive impairment.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  The GAF score 
was 55.  The psychiatrist commented there was serious 
impairment in social function due to paranoid ideation.  He 
also noted that the veteran was irritable and argumentative 
with supervisors on the job causing the loss of four jobs in 
the past four years.  The psychiatrist further noted that the 
veteran was distant from his family but did assist in 
household domestic chores.  

At a VA examination in September 1999, the psychiatrist noted 
that the veteran was currently unemployed and had not worked 
at all since January 1998.  Prior to that he had last worked 
as a service station attendant and was fired in 1996, 
reportedly because of excessive sick time.  The veteran 
stated that he was in frequent conflict with co-workers and 
supervisors and had to defend himself against unjust 
accusations.  The psychiatrist noted that the veteran 
reported self-destructive thoughts and that he attempted to 
ingest a bottle of aspirin in July 1999.  The veteran said 
his concentration was impaired by voices and images and 
referred to two recent confrontations with the devil, which 
he stated mocked him, threatened him and demanded his 
obedience.  The veteran said he was not able to concentrate 
on constructive or pleasurable activity and was not able to 
watch television or listen to the radio because he believed 
the images were talking directly to him.  

The psychiatrist said that with respect to objective 
findings, the veteran was in distress, tense, irritable and 
apprehensive.  He speech was rambling and circumstantial, his 
affect was constricted, and his mood was depressed.  Paranoid 
persecutory thought disorder was evident, and there were 
ideas of reference.  The veteran referred to auditory and 
visual perceptual distortions, and he expressed religious 
preoccupation and feared that he was possessed by demons.  
His concentration was impaired, but there was no formal 
cognitive deficit.  The veteran denied current suicidal or 
homicidal ideation.  The diagnosis was schizophrenia, 
undifferentiated.  The psychiatrist assigned a GAF score of 
50.  He commented that the veteran was persistently tense, 
anxious, irritable, suspicious and hostile toward others.  He 
said the veteran harbored delusions of persecution and 
interference, experienced auditory and visual hallucinations 
and was persistently depressed.  He further noted that the 
veteran was socially isolated, had conflicts with authority 
and had not worked at all since January 1998.  

At a February 2001 VA psychiatric examination, the veteran 
reported that for the past six months he had been working at 
a hotel as a maintenance mechanic and did room calls.  He 
said that he was having trouble with the boss.  The 
psychiatrist reported that the veteran's subjective symptoms 
were paranoia, intermittent hallucinations and poor sleep.  
The veteran said he had two friends.  On mental status 
examination, the veteran was guarded and suspicious.  He was 
not forthcoming with answers and said that if he said 
everything, the police might lock him up.  His thought 
content was remarkable for paranoia.  The psychiatrist stated 
there was no suicidal or homicidal ideation.  In summary he 
said that the veteran led an isolated life when he was not 
working, spending most of his time by himself.  The diagnosis 
was paranoid schizophrenia, and the GAF score was 55.  

VA vocational rehabilitation records show that the veteran 
applied for vocational rehabilitation in September 2002 and 
sought vocational counseling in November 2002 and January 
2003.  He was found to meet the criteria of serious 
employment handicap.  It was noted that though he had some 
reasonably developed skills, he had been unable to secure and 
sustain employment of any prolonged period and required 
assistance with development of meaningful employment.  It 
counselor said that achievement of a vocational goal in the 
area of boiler operator and/or stationary engineer type 
positions was felt to be reasonably feasible.  

Medical records indicate that the veteran lost his job in 
approximately September 2002 because of a shoulder injury.  
When he was seen at a VA orthopedic clinic in late January 
2003, the veteran was uncooperative and appeared upset.  At a 
brief psychiatric interview, the veteran admitted he had 
plans to injure himself and admitted experiencing ongoing 
hearing of voices, telling him very negative things.  He 
appeared to very preoccupied and responding to internal 
stimuli.  The assessment was chronic paranoid schizophrenia 
major depressive disorder with suicide ideations and plans.  
The GAF score assigned was 40-45.  

At a psychiatric interview later that day, it was noted that 
the veteran's mood was depressed and his affect was 
constricted.  He thoughts were sequential although he 
appeared to be responding to internal stimuli at times.  
There was positive suicidal ideation, with no intent or plan.  
He denied homicidal ideation.  He had auditory hallucinations 
and paranoid ideations.  The GAF score assigned by that 
psychiatrist was 31.  The plan was to admit the veteran for 
stabilization and treat with medication.  

When he was later interviewed by a social worker, the veteran 
said that since losing his job, he had been very depressed 
and had been hearing voices telling him to hurt others.  He 
said that last month he had ingested about 100 Tylenol 
tablets, but became sick and threw up the medicine.  The 
veteran said he planned to kill himself with pills and 
intended to succeed this time.  He said that when he heard 
the voices, he became scared and fearful because he felt that 
he was going to lose his mind.  He reported no appetite, 
inability to sleep, restlessness, anxiousness and said he 
wanted to die.  The veteran was very guarded and suspicious 
and was very preoccupied with internal stimuli.  He admitted 
to hearing voices telling him to hurt other people and said 
he was seeing the devil, black shadows and horns that he knew 
belonged to the devil.  His insight and judgment were grossly 
impaired.  The hospital discharge summary shows the veteran 
was discharged in early February 2003.  At that time he 
denied suicidal and homicidal thoughts and denied 
hallucinations.  The GAF score was 31.  He was seen for 
follow-up at a VA clinic in mid-February 2003.  

At a VA psychiatric examination in May 2003, the veteran 
reported persistent auditory hallucinations of two voices, 
and he said he sometimes felt that people were reading his 
mind.  He said these symptoms were of moderate intensity and 
he had had them three or four times a week.  He said the 
symptoms had been present for many years.  On mental status 
examination the veteran's affect was blunted, and his thought 
content was remarkable for some paranoia.  There was no 
suicidal or homicidal ideation.  Insight, judgment and 
impulse control were fair.  The psychiatrist noted that the 
veteran spent most of his time alone and seemed to have few 
friends.  The diagnosis was chronic schizophrenia.  The GAF 
score was 40, and the psychiatrist said the veteran had 
fairly severe symptoms of schizophrenia.  He described the 
veteran as somewhat isolative.  He also stated that the 
veteran's psychiatric problem did not prevent him from 
getting employment.  He noted that the veteran stated that he 
was looking to get a job, but was not able to find work 
because of his shoulder problems.  

VA records show that as of January 2004, the veteran was 
enrolled in a VA rehabilitation plan with the goal of 
securing and retaining employment in a boiler operator or 
related type of position.  The anticipated completion date 
was listed as January 2005.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the veteran's 
medical history.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.  

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating psychiatric disorders.  See 61 Fed. 
Reg. 52,695-702 (1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, the regulatory version most favorable to him 
must be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

Under the (old) rating criteria in effect prior to November 
7, 1996, the veteran's schizophrenia is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9204, under a general rating formula 
for psychotic disorders.  Under that formula, a 50 percent 
rating is warranted for schizophrenia with considerable 
impairment of social and industrial adaptability.  A 70 
percent rating requires symptomatology that is less than that 
required for a 100 percent rating, but which nevertheless 
produces severe impairment of social and industrial 
adaptability.  A 100 percent rating requires active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  

The General Rating Formula for Mental Disorders, which has 
been in effect since November 7, 1996, is found at 38 C.F.R. 
§ 4.130 (2003) and covers the rating criteria for 
schizophrenia.  In pertinent part, it reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Upon consideration of the rating criteria, both new and old, 
and the evidence related to the symptoms associated with the 
veteran's schizophrenia, the Board finds that the formerly 
applicable rating criteria are more favorable to his claim as 
the formerly applicable provisions are more generalized in 
scope.  In making the comparison, the Board has considered 
the new rating criteria not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's schizophrenia symptoms in considering the 
appropriate schedular rating assignment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Under such an analysis, 
which does not require the presence of a specified quantity 
of symptoms, review under the new rating criteria results in 
the same outcome in this case as results from analysis under 
the old rating criteria.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 21 to 30 is defined as behavior 
considerably influenced by delusion or hallucinations or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation) or there is inability to function in 
almost all areas (e.g., stays in bed all day; no job, home or 
friends).  A GAF of 31 to 40 is assigned when there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or when there 
is major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The veteran is dissatisfied with the 50 percent evaluation 
that has been assigned for his schizophrenia prior to January 
30, 2003, and continued his appeal with the assignment of a 
70 percent rating effective that date.  A 70 percent rating 
requires severe disability under the old rating criteria, 
while under the new rating criteria a 70 percent rating 
requires that the veteran experience deficiencies in most 
areas such as work, family, judgment, mood, etc.  This is 
clearly the veteran's case.  He does not relate well to his 
family and has been unable to maintain continuity in his 
employment endeavors, and his disability is severe.

His examination reports show that he has been irritable, 
sullen and evasive.  His judgment and insight have usually 
been described as no more than fair.  He has suffered from 
depression and has refused to participate in treatment.  
There has been a history of suicidal ideation as well as 
multiple suicide attempts.  In addition, he has suffered from 
persistent auditory and visual hallucinations, which have 
adversely affected his concentration.  The evidentiary record 
is clear in showing that the veteran's schizophrenia has 
overall been severe throughout the entire appeal period and 
most closely reflects the level of psychiatric impairment 
contemplated in the evaluation of 70 percent under the old or 
new rating criteria.  

The evidence outlined above shows that throughout the whole 
appeal period the veteran's service-connected schizophrenia 
has been manifested primarily by paranoia, persistent visual 
and auditory hallucinations, sleep difficulties, problems in 
concentration, and intermittent suicidal ideation and 
attempts; the veteran's schizophrenia interferes with, but 
does not completely preclude, his employment; his disability 
is severe.  Examination and consultation reports prior to the 
April 1997 VA examination do not include GAF scores, but VA 
examinations showed the veteran's disability to be described 
as severe.  In April 1997, the examiner assigned a GAF score 
of 55, and in September 1999, the assigned score was 50, 
while in February 2001, it was 55.  When interviewed prior to 
hospitalization in January 2003, the score was 40 to 45, and 
the final score a few days later was 31.  Later, at a VA 
examination in May 2003, the psychiatrist assigned a GAF 
score of 40.  Scores of 55 are indicative of moderate 
symptoms, but scores in the range of 41 to 50 indicate 
serious symptoms or serious impairment in social, 
occupational or school functioning, such as suicidal 
ideation, no friends or unable to keep a job, while a score 
between 31 and 40 indicates some impairment in reality 
testing or major impairment in various area, such as avoiding 
friends, neglecting family or inability to work. 

With respect to the period from August 15, 1991, to January 
29, 2003, the evidence more nearly approximates the criteria 
for a 70 percent rating than that for a 50 percent rating.  
This is so in spite of the assignment of GAF scores of 55 at 
various VA examinations, because prior to January 30, 3003, 
the record as a whole shows severe disability associated with 
the veteran's schizophrenia.  With application of the 
provisions of 38 C.F.R. § 4.7, a 70 percent rating is in 
order for the period from August 15, 1991, to January 29, 
2003.  

In sum, the available record indicates that while the veteran 
has significant difficulty in maintaining employment, 
particularly in his chosen field of a boiler operator, he 
nonetheless remains periodically employed in this capacity.  
Further, there is no doubt that the veteran has significant 
social isolation, but the Board does not find total social 
inadaptability.  While the veteran most recently has reported 
living alone, he has also lived with his parents and a 
brother.  Although he was apparently not close to his family, 
he was able to cooperate in family chores, and throughout the 
appeal period the veteran has reported that he has one friend 
with whom he can talk and socialize to some extent.  

While the veteran's schizophrenia is surely severe and has 
produced social deficiencies and made it difficult for him to 
keep a job, he has not been rendered totally disabled so as 
to warrant a 100 percent evaluation either before or after 
January 30, 2003.  He has been found feasible for VA 
vocational rehabilitation and has participated in the offered 
programs.  While he experiences paranoia and persistent 
auditory and visual hallucinations, especially in times of 
stress, they have not totally prevented him from functioning 
in a work setting, and gross impairment in thought processes 
or communication, grossly inappropriate behavior, inability 
to perform activities of daily living, disorientation, etc., 
have not been shown as features of the veteran's 
schizophrenia.  For the foregoing reasons, the Board finds 
that the evidentiary record, with application of the 
pertinent governing criteria, supports a rating of 70 percent 
and no more for the entire appeal period.  

The Board therefore finds that a preponderance of the 
evidence is against a rating in excess of 70 percent, both 
before and after January 30, 2003.  This is because the 
evidence demonstrates that the veteran's schizophrenia did 
not manifest total occupational and social impairment either 
before or after that date.  This is not to diminish the 
seriousness of the veteran's visual and auditory 
hallucinations or his difficulty with suicidal ideations, 
with the flare up requiring brief hospitalization from late 
January to early February 2003.  These problems have not, 
however, totally prevented him from working, nor have they 
resulted in complete social isolation.  The evidentiary 
record does not support the assignment of a 100 percent 
rating for the veteran's schizophrenia under either the old 
or new criteria.  (In this regard, the Board has kept in mind 
that the veteran's psychiatric disorder may be evaluated only 
under the old rating criteria prior to November 7, 1996, as 
the new criteria are effective only on and after that date.  
The Board reiterates that on and after November 7, 1996, he 
veteran is entitled to evaluation under either the old or new 
rating criteria; whichever is more favorable to him.  See 
Karnas v.  Derwinski, 1 Vet. App. 308 (1991)).  

At no time either before or after November 7, 1996 does the 
evidence show that the veteran's schizophrenia produced 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability such as to warrant a 100 
percent rating under the old criteria.  Nor does that 
evidence show that the service-connected psychiatric disorder 
produced total occupational and social impairment such as to 
warrant a 100 percent rating under the new criteria on and 
after November 7, 1996. 

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for a schizoaffective disorder must be 
denied both before and after January 30, 2003.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against a claim a rating in 
excess of 70 percent under either the old or new rating 
criteria, that doctrine is not applicable in this instance.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.  
49, 55-57 (1991).  

In summary, the Board concludes that the medical and other 
evidence of record supports an increased disability rating, 
to 70 percent, for the veteran's service-connected 
psychiatric disability from August 15, 1991, to January 29, 
2003.  To that extent, the appeal is allowed.  The evidence 
does not, however, support a rating in excess of 70 percent 
for schizophrenia, and to that extent the appeal is denied.  

The Board has also considered whether the claim for an 
increased rating warrants referral for extraschedular 
consideration, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that, although the veteran has had periods of 
unemployment, he has been able to train for, obtain and 
function at various jobs for some period, and there has been 
no showing by the veteran that his service-connected disorder 
has resulted in marked interference with employment, not 
already accounted for in the rating.  Further the evidence 
does not show that the veteran's schizophrenia has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet.  App. 218, 227 (1995).  


ORDER

A 70 percent rating, but no higher, is granted for 
schizophrenia from August 15, 1991, to January 29, 2003, 
subject to the criteria governing the payment of monetary 
awards.  

A rating in excess of 70 percent for schizophrenia since 
January 30, 2003, is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



